EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement of River Valley Bancorp on Form S-8, File No. 333-39053, of our report dated March 18, 2014, on our audits of the consolidated financial statements of River Valley Bancorp as of December 31, 2013 and 2012 and for each of the years then ended, which report is included in River Valley Bancorp’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013. BKD,LLP Indianapolis, Indiana March 18, 2014
